DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 8 and 9 of Remarks, filed 12/20/1, with respect to claim interpretation have been fully considered and are persuasive.  Therefore, claims 1-15 are not interpreted under 35 U.S.C. 112)(f). 
Applicant’s arguments, see pg. 9 of Remarks, with respect to the rejection of claim 12 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 12 under 35 U.S.C. 101 has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Amble et al. fails to disclose a user terminal configured to perform all these features recited in claim 1.
	The examiner respectfully disagrees. The patient telemedicine device can be a single structure or a system connected to multiple components (paras. 0037 and 0153) performing the features recited in claim. Therefore, claim 1 and similar claims 12 and 14, stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amble et al. (US Pub. No. 2015/0035959).
Consider claim 1. Amble et al. teaches a user terminal (fig. 2 shows a patient telemedicine device), comprising: one or more computing devices; non-transitory computer readable storage media having stored thereon a plurality of modules, which when executable by the one or more computing devices, cause the user terminal to: shoot, using a camera module, video images of an object in order to acquire an ordered sequence of video frames forming a corresponding first video of the object (para. 0038 describes a video camera to provide video of a procedure); transmit, using a video transmission module, the video frames to an operator terminal (paras. 0036 and 0038 describes transmitting video data to remote telemedicine devices); receive, using a graphic receiver module, and from the operator terminal, digital graphic components (paras. 0148-0151 describes receiving annotations and user drawn graphic markings); display, using a display module, a second video based on the video frames and based on the received digital graphic components (fig. 2 shows a display device 210; paras. 0101 and 0102 describe reproducing video segments; para. 0140 describes replaying share segments); and control, using a synchronization module, the display module in such a way to display the received digital graphic components superimposed on 
Consider claim 2. Amble et al. teaches the user terminal of claim 1, wherein: the user terminal is configured to associate to each video frame with a corresponding frame timestamp which specifies a time instant at which the corresponding video frame has been acquired by the camera module; each digital graphic component is associated to a respective graphic timestamp corresponding in turn to a respective frame timestamp (para. 0088 describes associating timestamp data to each frame); and the synchronization module is configured to control the display module according to a synchronization procedure which displays the received digital graphic components superimposed on the respective video frames based on the frame timestamp and based on graphic timestamp (paras. 0101 and 0102 describe reproducing video segments in synchronization with the annotation). 
Consider claim 3. Amble et al. teaches the user terminal of claim 2, wherein the synchronization module is configured to control the display module (para. 0038 describes a video camera to provide video of a procedure) in such a way that, during a first phase of the synchronization procedure, the displayed second video comprises the video frames of the first video as directly acquired by the camera module, the first phase corresponding to a condition in which the user terminal is not receiving digital graphic components from the operator terminal (paras. 0036 and 0038 describes transmitting video data to remote telemedicine devices);. 
Consider claim 4. Amble et al. teaches the user terminal of claim 3, wherein the synchronization module is configured to control the display module in such a way that, 
Consider claim 5. Amble et al. teaches the user terminal of claim 4, wherein the synchronization module is configured to control the display module in such a way that, during a third phase of the synchronization procedure following the second phase, the displayed second video comprises video frames each one having superimposed thereon a respective digital graphic component having a graphic timestamp is equal to the frame timestamp of each video frame (para. 0088 describes associating timestamp data to each frame). 
Consider claim 6. Amble et al. teaches the user terminal of claim 5, wherein the synchronization procedure is a cyclic procedure comprising reiteration of procedure cycles, each procedure cycle corresponding to a selected one among the first phase, the second phase and the third phase (para. 0140 describes replaying share segments). 
Claims 11-15 are rejected using similar reasoning as corresponding claims above.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484